 


 HR 1199 ENR: Drug Endangered Children Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1199 
 
AN ACT 
To extend the grant program for drug-endangered children. 
 
 
1.Short titleThis Act may be cited as the Drug Endangered Children Act of 2007. 
2.Drug-endangered children grant program extendedSection 755(c) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (42 U.S.C. 3797cc–2(c)) is amended by striking fiscal years 2006 and 2007 and inserting fiscal years 2008 and 2009. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
